 



Exhibit 10.38
Binding Term Sheet for Veridien’s Acquisition of Santius LifeSciences
VERIDIEN CORPORATION
having a business location at
7600 Bryan Dairy Road, Suite F
Largo, Florida, USA 33777
(hereinafter referred to as “Veridien”)
- and -
LEXXEC CORPORATION
having a business location at
145 Dunvegan Road,
Toronto, Ontario, CANADA M5P 3N8
(hereinafter referred to as “Lexxec”)
WHEREAS Lexxec has a 100% ownership of Santius LifeSciences (“Santius”), an
Ontario Corporation;
AND WHEREAS Santius has the objective of undertaking a pharmaceutical
undertaking in respect of locating, in-licensing or acquiring pharmaceutical
products for distribution in some of the emerging world markets, including but
not limited to Russia, China, India and Brazil;
AND WHEREAS Veridien wishes to acquire an initial ownership interest in Santius
with an option to acquire 100% of Santius as hereinafter set out;
IN CONSIDERATION FOR THE SUM OF TEN DOLLARS AND THE MUTUAL BENEFITS HEREIN
DESCRIBED, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION THE SUFFICIENCY AND
RECEIPT WHEREOF IS HEREBY ACKNOWLEDGED, THE PARTIES HERETO HEREBY AGREE AS
FOLLOWS:
A. VERIDIEN’S ACQUISITION OF 49.9% OF SANTIUS
     Veridien shall acquire from Lexxec its initial 49.9% ownership in Santius
on the following terms:

  i.   Purchase Price

  a)   Initial Purchase price of 25 million common share warrants at an exercise
price of US$0.06 for 14.2 million of such warrants and US$0.10 for the remaining
10.8 million warrants. These warrants shall be granted with a five (5) year term
and they shall vest immediately upon grant; and     b)   Additional purchase
price of $ 1.071 million, which Lexxec shall use towards the exercise price of
its Veridien warrants and which purchase price shall only be payable at the time
when Santius has entered into initial product





--------------------------------------------------------------------------------



 



      transaction(s) with a NPV of not less the US$6million (as determined by an
independent appraiser); and     c)   Additional purchase price of $
1.214 million, which Lexxec shall use towards the exercise price of its Veridien
warrants and which purchase price shall only be payable at the time when Santius
has entered into additional product transaction(s) with a NPV of not less the
US$13million (as determined by an independent appraiser).

  ii.   Veridien shall have the option of issuing Lexxec 25,000,000 common
shares in exchange for the cancellation of all of the warrants and additional
purchase price obligations as described under (i) (a), (b) & (c) above;     iii.
  Veridien will agree, so long as Veridien has the option to purchase the
balance of the ownership of Santius (to 100%), to loan Santius up to $125,000
per annum for operating expenses and Veridien will provide Santius with office
facilities. The value of these accommodations, together with the operating loan
balance will be reimbursed to Veridien out of the first net revenues generated
by Santius.

    No fees or salaries shall be allocated to any related parties unless
unanimously approved by the Santius Board.       The initial Officers and
Directors of Santius will be:

  •   Ken Cancellara, CEO, President & Director     •   Shelley Fenton, Director
    •   Rolf Reininghaus, Director

B. VERIDIEN’S ACQUISITION OF ADDITIONAL 50.1% OF SANTIUS

    Veridien will have the option to acquire the remaining 50.1% of Santius from
Lexxec, on the following basis:

  i.   If the Veridien stock price has met or exceeded $0.50 for a period of 30
consecutive days, the consideration shall be 40million Veridien common shares;

     if not

  ii.   the consideration will be $20 million; to be satisfied at Lexxec’s
unilateral option by the payment of (a) $20million cash, or (b) Veridien common
shares with a then current market value of $20million

    This option shall be exercised or shall expire on the earlier of
(a) 36 months from the contract date; or (b) on the 10th day following
Veridien’s stock price having met or exceeded $0.50 for a period of 30
consecutive days. It is nevertheless, not withstanding the preceding, agreed
that Veridien’s option to acquire the remaining interest in Santius shall not
expire earlier than April 15, 2008.

All shares and options referenced in this agreement are subject to potential
forward and/or reverse splits.
THE PARTIES HERETO HEREBY AGREE THAT THIS TERM SHEET SHALL BE A BINDING AND
ENFORCEABLE AGREEMENT BETWEEN LEXXEC CORPORATION AND VERIDIEN CORPORATION.

 



--------------------------------------------------------------------------------



 



SIGNED AT TORONTO, CANADA, THIS 8th OF MAY, 2007.

     
VERIDIEN CORPORATION
  LEXXEC CORPORATION
 
   
Per: /s/ Sheldon C. Fenton
  Per: /s/ Kenneth C. Cancellara
 
   
Per: /s/ Russell Van Zandt
   

 